Citation Nr: 1513465	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-12 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder or sinusitis and pharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986 and February 1989 to October 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) North Little Rock, Arkansas.  

In November 2013 a Travel Board a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

In a March 2013 statement of the case, the RO addressed the issues of entitlement to service connection for sleep apnea and an increased evaluation for posttraumatic stress disorder.  In a May 2013 statement of the case, the RO addressed the issues of entitlement to an increased rating for degenerative disk disease and entitlement to service connection for polymyositis.  The Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, in April 2013 and indicated that he was only appealing the issue of service connection for sleep apnea.  Accordingly, the other issues are not on appeal before the Board.   

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a sleep apnea disability.

The Veteran participated in a Board hearing in November 2013.  At that hearing the Veteran testified to having symptoms of sleep apnea during and since service.  The Veteran also stated that he believed his sleep apnea is secondary to his service connected sinusitis and pharyngitis.

Subsequent to the November hearing the Veteran submitted to the Board a statement by his wife which reports that the Veteran has had symptoms of sleep apnea since 1989.  The Veteran also submitted a statement by a private physician stating that the Veteran's chronic sinusitis has more likely than not caused or exacerbated the Veteran's sleep apnea.  

The most recent VA treatment records in the virtual claims file are dated May 2, 2013.  The Veteran's more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all the Veteran's VA treatment records dated from May 3, 2013 to present.

2. Request that the Veteran provide the names and addresses of all medical providers who have records regarding his treatment for his sleep apnea disability which have not already been associated with the claims file.  After the Veteran has signed any appropriate releases, obtain and associate with the claims file all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3. After the above has been completed, afford the Veteran a VA medical examination for sleep apnea.  The examination should determine the nature and etiology of any diagnosed sleep apnea disability.  The claims folder should be forwarded to the examiner for review. 

Following review of the claims folder, the examiner should opine as follows:

(a)  whether it is at least as likely as not (50 percent probability or more) that any current sleep apnea disability is related to the Veteran's active military service.  The VA examiner's attention is directed to the competent lay statements of the Veteran and his spouse regarding the onset of his sleep apnea symptoms.  

(b)  whether the sleep apnea is at least as likely as not due to or caused by the service-connected posttraumatic stress disorder or the sinusitis and pharyngitis.

(c)  whether the sleep apnea is aggravated (i.e., worsened) beyond the natural progress by the service-connected posttraumatic stress disorder or the sinusitis and pharyngitis.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected posttraumatic stress disorder or the sinusitis and pharyngitis.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






